DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, 7, 16, and 18 are objected to because of the following informalities:  “is in substantial abutment to” in each of claim 1, lines 3-4, claim 16, line 4, and claim 18, lines 3-4, uses the wrong form of “abut,” because an “abutment” is a noun (Applicant is advised to consider amending those limitations to recite, for example, --abutting—or –forming an abutment with-- ; “shaped defining” in each of claim 6, line 3 and claim 18, line 22 appear to be intended to recite –shaped and defining; similarly, “therefrom defining” in each of claim 7, line 2 and claim 18, line 24 appear to be intended to recite –therefrom and defining--; “planar wherein” in claim 18, line 5 should be amended to recite –planar, wherein--; and “plate wherein” in claim 18, line 34 should be –plate, wherein--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 8, 16, and 18 each recite “substantial” or “substantially” (in the case of claims 1, 16, and 18, both are recited), rendering those claims indefinite because Applicant’s Specification has not explained the metes and bounds of those terms. In particular, it is unclear as to what would meet the “substantial” or “substantially” limitations, versus not “substantial” or “substantially.”
Re Claims 2, 17, and 18, it is unclear as to whether “a flat wall” and “a vivarium” both in lines 2, 3, and 6, respectively, of those claims, refer to the “a wall” and the “a vivarium,” respectively, previously recited in claims 1, 16, and 18, respectively.
Claims 3 and 18 each recite the limitation “parallel planar to the first plate” in lines 4 and 10, respectively, rendering those claims indefinite. Specifically, “parallel” and “planar” are mutually exclusive features, such that the second section cannot be both parallel and planar to the first plate. As Applicant’s invention is best understood, and in view of the figures, the limitation will be interpreted to require that the second section be parallel to the first plate. See, e.g., figure 5.
Claims 12 and 18 each recite the limitation "each recess" in lines 1 and 35, respectively.  There is insufficient antecedent basis for each of these limitations in the claim. Applicant is advised to amend those limitations to recite –each of the recesses--.
Claims 13 and 18 each recite the limitation "each row" in lines 2 and 36-37, respectively.  There is insufficient antecedent basis for each of these limitations in the claim. Applicant is advised to amend those limitations to recite –each of the rows--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, 9, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hootman, U.S. Patent No. 6,532,899 B1 (submitted by Applicant on IDS filed 1/29/2020), in view of Bagnall, U.S. Patent No. 7,086,349 B2.
 Claim 1, as best understood (see 112(b) rejections above), Hootman teaches a ramped platform device (see, e.g. figures 1 and 2 and Abstract) comprising:
A first plate (26) having a fastener (23) engaged to the first plate (see figures 1 and 2 and 2:59-65) and configured for engaging a wall (24) of a vivarium (14; see id. and 1:7-20), such that the first plate is in substantial abutment to an inner face of the wall (see figure 1);
A platform (16) coupled to and extending substantially perpendicularly from an end of the first plate (see id. and 2:61-65); and
A second plate (21) coupled to and extending transversely and downwardly from a perimeter of the platform (see figures 1-3 and 2:34-39), wherein the second plate is configured for traversal of an animal to and from the platform. See figure 1, 2:18-24, 2:54-58, and 2:66-3:3.
Hootman does not expressly teach the fastener engaged to an upper end of the first plate and configured for engaging an upper rim of the wall of the vivarium, or the platform extending from a lower end of the first plate. Instead, Hootman appears to teach the fastener engaged to a lower end of the first plate, and the platform extending from an upper end of the first plate. See figures 1 and 2.
Bagnall, similarly directed to a ramped platform device (see, e.g., figure 3), teaches that it is known in the art to have the device comprise: a first component (36) having a fastener (82) engaged to an upper end thereof (see id. and 3:27-33) and configured for engaging an upper rim (84) of a wall (13) of a vivarium (12; see id. and Abstract), such that the first component is in substantially abutment to an inner face of the wall (see figure 3 and 3:27-33); a platform (22) coupled to and extending see figure 3); and a second plate (24) coupled to and extending transversely and downwardly from a perimeter of the platform (see id. and 2:30-35), wherein the second plate is configured for traversal of an animal to and from the platform. See id., 2:39-42, and 3:53-55.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the first plate of Hootman to have the fastener engaged to an upper end thereof and configured for engaging an upper rim of the wall of the vivarium, and the platform coupled to and extending substantially perpendicularly from a lower end of the first plate (the combined teachings of Hootman and Bagnall result in the platform coupled to and extending from the lower end of the first plate, because of the teaching in Hootman of the platform coupled to and extending from the upper end of the first plate—Bagnall is relied upon for the teaching of the fastener as claimed), in order to use a functionally equivalent fastener that provides greater reliability and strength. Notably, Bagnall teaches that the claimed fastener is an alternative embodiment to one having suction cup fasteners (18), similar to in Hootman (Hootman 23). See Bagnall at figures 1 and 3 and 3:26-30; Hootman at figures 1-3. Furthermore, it is known that suction cups do not always readily provide suction, depending on air and liquid intermediates or the type of material the suction cup is intended to be adhered to, and suction cups additionally do not support a great degree of weight; modifying Hootman to have the claimed fastener, as taught by Bagnall, obviates these problems. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
see 112(b) rejections above), Hootman as modified by Bagnall teaches that the first plate is planar (see Hootman at figure 1) and configured to substantially abut the inner face of a flat wall (Hootman 24) of a vivarium (Hootman 14). See Hootman at figure 1; Bagnall at figure 3.
Re Claim 3, as best understood (see 112(b) rejections above), Hootman as modified by Bagnall teaches that the fastener comprises an extension of the first plate (compare Bagnall 82 in figure 3, with Applicant’s extension 30 in figure 5), the extension comprising a first section (top portion of Bagnall 82; compare Bagnall 82 in figure 3, with Applicant’s first section 32 in figure 5) extending arcuately from the upper end of the first plate (Hootman as modified by Bagnall in the rejection of claim 1 above; see Hootman figures 1 and 2; Bagnall figure 3) and a second section extending from the first section (distal portion of Bagnall 82; compare Bagnall 82 in figure 3, with Applicant’s section 34 in figure 5), such that the second section is substantially parallel planar to the first plate (compare Bagnall 82 in figure 3, with Applicant’s 12 and 34 in figure 5), and such that the extension and the first plate define a channel configured for inserting the upper rim of the wall for removably coupling the first plate to the wall. Compare Bagnall figure 3, with Applicant’s figures 5 and 6.
Re Claim 6, Hootman teaches that the platform comprises a first portion, the first portion being right triangularly shaped and defining a pair of right edges and a connecting edge (see figures 2 and 3, noting that the pair of right edges could be construed to be the edge of 16 attached to 26 and one of the adjacent edges of 16; see also Applicant’s figures 1 and 2, illustrating the claimed “connecting edge” as an See figure 2.
Hootman does not expressly teach that the second plate extends from the other of the pair of right edges.
Bagnall again teaches that the platform comprises a first portion, the first portion being right triangularly shaped and defining a pair of right edges and a connecting edge (see figures 2 and 3, noting that the pair of right edges are construed to be the edge having edges for 36 and the adjacent edge forming the transition between the platform 22 and ramp 24; see also Applicant’s figures 1 and 2, illustrating the claimed “connecting edge” as an imaginary edge/line); the second plate extends from one of the pair of right edges (see figures 2 and 3); and the first component extends from the other of the pair of right edges. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Hootman to have the second plate extend from the other of the pair of right edges, as taught by Bagnall, for example if the water in the vivarium is low enough that the second plate would otherwise form an obstruction to an animal jumping off the platform, or if desired to arrange the platform and second plate at different orientations with respect to each other to provide different views of the animal. Such a modification amounts to merely modifying the positioning of the second plate with respect to the platform, and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
See Hootman at figure 3; Bagnall at figures 2 and 3, noting that the distal limit of the second portion is the outer edge of the platform.
Re Claim 9, Hootman does not expressly teach that the distal limit is rounded.
Bagnall again teaches that the distal limit is rounded. See figures 2 and 3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the distal limit of Hootman to be rounded, as taught by Bagnall, in order to prevent injury to an animal jumping off the platform.
Re Claim 16, as best understood (see 112(b) rejections above), Hootman teaches a vivarium and ramped platform device (see, e.g. figures 1 and 2 and Abstract) comprising:
A vivarium (14; see figure 1, Abstract, and 1:7-20);
A first plate (26) engaged to a wall (24) of the vivarium (see figure 1 and 2:59-65), such that the first plate is in substantial abutment to an inner face of the wall (see id.);
A platform (16) coupled to and extending substantially perpendicularly from an end of the first plate (see id. and 2:61-65); and
A second plate (21) coupled to and extending transversely and downwardly from a perimeter of the platform (see figures 1-3 and 2:34-39), wherein the second plate is configured for traversal of an animal to and from the platform. See figure 1, 2:18-24, 2:54-58, and 2:66-3:3.
 of the wall of the vivarium, or the platform extending from a lower end of the first plate. Instead, Hootman appears to teach the platform extending from an upper end of the first plate. See figures 1 and 2.
Bagnall, similarly directed to a vivarium and ramped platform device (see, e.g., figure 3), teaches that it is known in the art to have the device comprise: a vivarium (12; see id. and Abstract); a first component (36) engaged by an upper end thereof (82; see id. and 3:27-33) to an upper rim (84) of a wall (13) of the vivarium (12; see id. and Abstract), such that the first component is in substantially abutment to an inner face of the wall (see figure 3 and 3:27-33); a platform (22) coupled to and extending substantially perpendicularly from a lower portion of the first component (see figure 3); and a second plate (24) coupled to and extending transversely and downwardly from a perimeter of the platform (see id. and 2:30-35), wherein the second plate is configured for traversal of an animal to and from the platform. See id., 2:39-42, and 3:53-55.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the first plate of Hootman to be engaged by an upper end thereof to an upper rim of the wall of the vivarium, and the platform coupled to and extending substantially perpendicularly from a lower end of the first plate (the combined teachings of Hootman and Bagnall result in the platform coupled to and extending from the lower end of the first plate, because of the teaching in Hootman of the platform coupled to and extending from the upper end of the first plate—Bagnall is relied upon for the teaching of the first plate engaged to the upper rim of the wall of the vivarium as claimed), in order to use a functionally equivalent fastener that provides greater See Bagnall at figures 1 and 3 and 3:26-30; Hootman at figures 1-3. Furthermore, it is known that suction cups do not always readily provide suction, depending on air and liquid intermediates or the type of material the suction cup is intended to be adhered to, and suction cups additionally do not support a great degree of weight; modifying Hootman to have the claimed first plate engaged by an upper end thereof to the upper rim of the wall of the vivarium, as taught by Bagnall, obviates these problems. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re Claim 17, as best understood (see 112(b) rejections above), Hootman as modified by Bagnall teaches a fastener (Bagnall 82) engaged to the upper end of the first plate (see Hootman as modified by Bagnall in the rejection of claim 16 above; see also Hootman at figure 1; Bagnall at figure 3) and the upper rim (Bagnall 84) of a wall of a vivarium. See Bagnall at figure 3.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hootman and Bagnall as applied to claim 3 above, and further in view of Neaves, U.S. Patent Application Publication No. 2015/0308615 A1.
Re Claim 4, Hootman as modified by Bagnall does not expressly teach the claim limitations.
Neaves, similarly directed to a platform device (see figures 7 and 11) for an animal (see Abstract), comprising: a first support (112, 114 in figure 7; or 214, 216, 218, see figures 7 and 11 and paragraphs [0066] and [0069]); and a platform (110 in figure 7; 210 in figure 11) coupled to and extending substantially perpendicularly from the first support (see id.); wherein the fastener comprises an extension of the first support (see id.), such that the extension and the first support define a channel (channel formed by 124, 126 in figure 7; channel formed by 224, 226, 228 in figures 11 and 13) configured for inserting the upper rim of the wall for removably coupling the first support to the wall (see figures 7, 11, and 13 and paragraphs [0066] and [0069]); teaches that it is known in the art to have the first support be dimensionally wider adjacent to the fastener and the wall/channel relative to adjacent to an opposite end of the first support (see figures 7 and 11) such that the extension and the channel are dimensionally wider than the opposite end. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Hootman as modified by Bagnall to have the first plate be dimensionally wider adjacent to the upper end relative to adjacent to the lower end of the first plate such that the extension and the channel are dimensionally wider than the lower end, as taught by Neaves, in order to provide a fastener having a greater width and thus larger surface area for better support of the ramped platform device, so as to increase the strength of the fastener. See Neaves at paragraph [0069].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hootman and Bagnall as applied to claim 3 above, and further in view of Woodruff, U.S. Design Patent No. 506,039 S.

Woodruff, similarly directed to a device for an animal (see Title), teaches that it is known in the art to have a first plate (extending upwardly from the feeder bowl; see figure 1) having a fastener comprising an extension of the first plate (see id., noting that the plate has horizontally disposed fastening apertures capable of receiving mating fastening means), further including a protrusion (protruding apex portion of the plate; see id.) coupled to and extending coplanarly from a distal portion of the extension (see id.), the protrusion and the extension each having a hole positioned therethrough (see id.) and being configured for insertion of connectors for coupling an accessory to the extension. See id., noting that the apertures are configured for insertion of connectors for coupling an accessory to the extension.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Hootman as modified by Bagnall to have a protrusion coupled to and extending coplanarly from the second section of the extension, the protrusion and the second section each having a hole positioned therethrough and being configured for insertion of connectors for coupling an accessory to the extension, as taught by Woodruff, in order to provide a structure allowing additional fasteners for increased stability of the connection between the device and the upper rim of the wall of the vivarium, or for increased versatility by providing connection means for additional components.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hootman and Bagnall as applied to claim 7 above, and further in view of Henderson et al., U.S. Design Patent No. 451,743 S (hereinafter Henderson).
Re Claim 8, as best understood (see 112(b) rejection above), Hootman as modified by Bagnall does not expressly teach that the second portion is substantially half ovally shaped.
Henderson, similarly directed to a platform device, teaches that it is known in the art to have the platform comprise a first portion, the first portion being right triangularly shaped and defining a pair of right edges and a connecting edge (see figure 2, depicting right edges having suction cups; see also Applicant’s figures 1 and 2, illustrating the claimed “connecting edge” as an imaginary edge/line), further including the connecting edge having a second portion of the platform extending coplanarly therefrom and defining a distal limit of the second portion (see figure 2; the distal limit is formed by the apex of the rounded outer edge), wherein the second portion is substantially half ovally shaped. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the second portion of Hootman as modified by Bagnall to be substantially half ovally shaped, as taught by Henderson, in order to provide a desired shape having entirely rounded edges to prevent injury to an animal jumping off the platform or provide additional surface area for resting or sunning. Such a modification amounts to a mere change in shape of the platform, without changing its function, and a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hootman and Bagnall as applied to claim 1 above, and further in view of Waddell et al., U.S. Patent No. 7,523,516 B1 (hereinafter Waddell).
Re Claim 10, Hootman as modified by Bagnall teaches the second plate having a surface feature (Hootman 27) on an upper face thereof (see Hootman at figure 3 and 3:3-15), wherein the surface feature is configured for enhancing traction of the animal upon the second plate. See id. Hootman as modified by Bagnall does not expressly teach that that the surface feature is a plurality of recesses as claimed.
	Waddell, similarly directed to a ramped platform device for an animal, teaches that it is known in the art to have a ramped plate (12 and/or 13; see, e.g., figure 1), wherein the ramped plate has a plurality of recesses (53) extending into an upper face thereof (see id. and 9:12-25), wherein the recesses are configured for enhancing traction of the animal upon the ramped plate. See id. and 9:26-36.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the second plate of Hootman as modified by Bagnall to have a plurality of recesses extending into an upper face thereof, wherein the recesses are configured for enhancing traction of the animal upon the second plate, as taught by Waddell, in order to provide toehold perforations that the animal may grasp as it climbs up the device. See Waddell at 9:12-25 and 9:26-36.
Re Claim 11, Hootman as modified by Bagnall and Waddell teaches that the recesses extend through the second plate (see Waddell at 9:14-17) and are configured See id. and Waddell at figure 1, noting that the recesses are configured to drain water from the upper face.
Re Claim 12, Hootman as modified by Bagnall and Waddell teaches that each recess is circularly shaped. See Waddell at figure 1 and 9:20-22.
Re Claim 13, Hootman as modified by Bagnall and Waddell teaches that the recesses are positioned in a plurality of rows (see id.), each row extending form proximate to the platform (see id.; Hootman at figure 3; Bagnall at figure 3) to proximate to a terminal edge of the second plate. See Waddell at figure 1; Hootman at figure 3; Bagnall at figure 3
Re Claim 14, Hootman as modified by Bagnall and Waddell teaches that the plurality of rows extends from proximate to opposed edges of the second plate. See Waddell at figure 1; Hootman at figure 3; Bagnall at figure 3.
Re Claim 15, Hootman as modified by Bagnall does not expressly teach that opposed edges and a terminal edge of the second plate are rounded.
Waddell, similarly directed to a ramped platform device for an animal, teaches that it is known in the art to have a ramped plate (12 and/or 13; see, e.g., figure 1), wherein opposed edges and a terminal edge of the ramped plate are rounded. See generally figures.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Hootman as modified by Bagnall to have opposed edges and a terminal edge of the second plate to be rounded, as taught by Waddell, in order to prevent injury to an animal jumping or slipping off the second plate. In the event Waddell does not teach the claim limitations, it would have been obvious to a person .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hootman, Bagnall, Neaves, Woodruff, Henderson, and Waddell.
Re Claim 18, as best understood (see 112(b) rejections above), Hootman teaches a ramped platform device (see, e.g. figures 1 and 2 and Abstract) comprising:
A first plate (26) having a fastener (23) engaged to the first plate (see figures 1 and 2 and 2:59-65) and configured for engaging a wall (24) of a vivarium (14; see id. and 1:7-20), such that the first plate is in substantial abutment to an inner face of the wall (see figure 1), the first plate being planar (see id.), wherein the first plate is configured for substantially abutting the inner face of a flat wall (Hootman 24) of a vivarium (Hootman 14; see id.);
A platform (16) coupled to and extending substantially perpendicularly from an end of the first plate (see id. and 2:61-65), the platform comprising a first portion, the first portion being right triangularly shaped and defining a pair of right edges and a connecting edge (see figures 2 and 3, noting that the pair of right edges could be construed to be the edge of 16 attached to 26 and one of the adjacent edges of 16; see also Applicant’s figures 1 and 2, illustrating the claimed “connecting edge” as an imaginary edge/line), the connecting edge having a second portion of the platform extending coplanarly therefrom (remaining portion of the platform) and defining a distal limit of the second portion (see
A second plate (21) coupled to and extending transversely and downwardly from a perimeter of the platform (see figures 1-3 and 2:34-39), wherein the second plate is configured for traversal of an animal to and from the platform (see figure 1, 2:18-24, 2:54-58, and 2:66-3:3), the first plate extending from one of the pair of right edges (see figure 2), the second plate having a surface feature (27) on an upper face thereof (see figure 3 and 3:3-15), wherein the surface feature is configured for enhancing traction of the animal upon the second plate. See id.
Hootman does not expressly teach the fastener engaged to an upper end of the first plate and configured for engaging an upper rim of the wall of the vivarium, or the platform extending from a lower end of the first plate. Instead, Hootman appears to teach the fastener engaged to a lower end of the first plate, and the platform extending from an upper end of the first plate. See figures 1 and 2. Hootman additionally does not expressly teach recited features of the fastener, the first plate being dimensionally wider adjacent to the upper end relative to adjacent to the lower end of the first plate such that the extension and the channel are dimensionally wider than the lower end, a protrusion as claimed, that the second portion is substantially half ovally shaped and the distal limit is rounded, the second plate extends from the other of the pair of right edges, or that the surface feature is a plurality of recesses as claimed.
Bagnall, similarly directed to a ramped platform device (see, e.g., figure 3), teaches that it is known in the art to have the device comprise: a first component (36) having a fastener (82) engaged to an upper end thereof (see id. and 3:27-33) and configured for engaging an upper rim (84) of a wall (13) of a vivarium (12; see id. and Abstract), such that the first component is in substantial abutment to an inner face of the see figure 3 and 3:27-33), the first component is configured for substantially abutting the inner face of a flat wall (13) of a vivarium (12; see figure 3), the fastener comprising an extension of the first plate (compare 82 in figure 3, with Applicant’s extension 30 in figure 5), the extension comprising a first section (top portion of 82; compare 82 in figure 3, with Applicant’s first section 32 in figure 5) extending arcuately from the upper end of the first component (see figure 3) and a second section extending from the first section (distal portion of 82; compare 82 in figure 3, with Applicant’s section 34 in figure 5), such that the second section is substantially parallel planar to the first component (compare B 82 in figure 3, with Applicant’s 12 and 34 in figure 5), and such that the extension and the first component define a channel configured for inserting the upper rim of the wall for removably coupling the first component to the wall (compare figure 3, with Applicant’s figures 5 and 6); a platform (22) coupled to and extending substantially perpendicularly from a lower portion of the first component (see figure 3), the platform comprises a first portion, the first portion being right triangularly shaped and defining a pair of right edges and a connecting edge (see figures 2 and 3, noting that the pair of right edges are construed to be the edge having edges for 36 and the adjacent edge forming the transition between the platform 22 and ramp 24; see also Applicant’s figures 1 and 2, illustrating the claimed “connecting edge” as an imaginary edge/line), the connecting edge having a second portion of the platform extending coplanarly therefrom (remaining portion of the platform) and defining a distal limit of the second portion (see figures 2 and 3, noting that the distal limit of the second portion is the outer edge of the platform), the distal limit being rounded (see id.); and a second plate (24) coupled to and extending transversely and downwardly from a perimeter of see figure 3 and 2:30-35), wherein the second plate is configured for traversal of an animal to and from the platform (see id., 2:39-42, and 3:53-55), the second plate extending from one of the pair of right edges (see figures 2 and 3); and the first component extends from the other of the pair of right edges. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the first plate of Hootman to have the fastener engaged to an upper end thereof and configured for engaging an upper rim of the wall of the vivarium, the fastener comprising an extension of the first plate, the extension comprising a first section extending arcuately from the upper end of the first plate and a second section extending from the first section, such that the second section is substantially parallel planar to the first plate, and such that the extension and the first plate define a channel configured for inserting the upper rim of the wall for removably coupling the first plate to the wall; and the platform coupled to and extending substantially perpendicularly from a lower end of the first plate (the combined teachings of Hootman and Bagnall result in the platform coupled to and extending from the lower end of the first plate, because of the teaching in Hootman of the platform coupled to and extending from the upper end of the first plate—Bagnall is relied upon for the teaching of the fastener as claimed), in order to use a functionally equivalent fastener that provides greater reliability and strength. Notably, Bagnall teaches that the claimed fastener is an alternative embodiment to one having suction cup fasteners (18), similar to in Hootman (Hootman 23). See Bagnall at figures 1 and 3 and 3:26-30; Hootman at figures 1-3. Furthermore, it is known that suction cups do not always readily provide suction, depending on air and liquid intermediates or the type of material the suction cup KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
It would have been further obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Hootman to have the second plate extend from the other of the pair of right edges, as taught by Bagnall, for example if the water in the vivarium is low enough that the second plate would otherwise form an obstruction to an animal jumping off the platform, or if desired to arrange the platform and second plate at different orientations with respect to each other to provide different views of the animal. Such a modification amounts to merely modifying the positioning of the second plate with respect to the platform, and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Additionally, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the distal limit of Hootman to be rounded, as taught by Bagnall, in order to prevent injury to an animal jumping off the platform.
Neaves, similarly directed to a platform device (see figures 7 and 11) for an animal (see Abstract), comprising: a first support (112, 114 in figure 7; or 214, 216, 218, 222 in figure 11) having a fastener (116 in figure 7; or 220 in figure 11) configured for engaging an upper rim of a wall (bed frame/rail; see figures 7 and 11 and paragraphs see id.); wherein the fastener comprises an extension of the first support (see id.), such that the extension and the first support define a channel (channel formed by 124, 126 in figure 7; channel formed by 224, 226, 228 in figures 11 and 13) configured for inserting the upper rim of the wall for removably coupling the first support to the wall (see figures 7, 11, and 13 and paragraphs [0066] and [0069]); teaches that it is known in the art to have the first support be dimensionally wider adjacent to the fastener and the wall/channel relative to adjacent to an opposite end of the first support (see figures 7 and 11) such that the extension and the channel are dimensionally wider than the opposite end. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Hootman as modified by Bagnall to have the first plate be dimensionally wider adjacent to the upper end relative to adjacent to the lower end of the first plate such that the extension and the channel are dimensionally wider than the lower end, as taught by Neaves, in order to provide a fastener having a greater width and thus larger surface area for better support of the ramped platform device, so as to increase the strength of the fastener. See Neaves at paragraph [0069].
Woodruff, similarly directed to a device for an animal (see Title), teaches that it is known in the art to have a first plate (extending upwardly from the feeder bowl; see figure 1) having a fastener comprising an extension of the first plate (see id., noting that the plate has horizontally disposed fastening apertures capable of receiving mating fastening means), further including a protrusion (protruding apex portion of the plate; see id.) coupled to and extending coplanarly from a distal portion of the extension (see id.), the protrusion and the extension each having a hole positioned therethrough (see id.) and being configured for insertion of connectors for coupling an accessory to the extension. See id., noting that the apertures are configured for insertion of connectors for coupling an accessory to the extension.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Hootman as modified by Bagnall and Neaves to have a protrusion coupled to and extending coplanarly from the second section of the extension, the protrusion and the second section each having a hole positioned therethrough and being configured for insertion of connectors for coupling an accessory to the extension, as taught by Woodruff, in order to provide a structure allowing additional fasteners for increased stability of the connection between the device and the upper rim of the wall of the vivarium, or for increased versatility by providing connection means for additional components.
Furthermore, Henderson, similarly directed to a platform device, teaches that it is known in the art to have the platform comprise a first portion, the first portion being right triangularly shaped and defining a pair of right edges and a connecting edge (see figure 2, depicting right edges having suction cups; see also Applicant’s figures 1 and 2, illustrating the claimed “connecting edge” as an imaginary edge/line), further including the connecting edge having a second portion of the platform extending coplanarly therefrom and defining a distal limit of the second portion (see figure 2; the distal limit is formed by the apex of the rounded outer edge), wherein the second portion is substantially half ovally shaped. See id.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
And Waddell, similarly directed to a ramped platform device for an animal, teaches that it is known in the art to have a ramped plate (12 and/or 13; see, e.g., figure 1), wherein the ramped plate has a plurality of recesses (53) extending into an upper face thereof (see id. and 9:12-25), wherein the recesses are configured for enhancing traction of the animal upon the ramped plate (see id. and 9:26-36), the recesses extending through the second plate (see 9:14-17), wherein the recesses are configured for draining water from the upper face (see id. and figure 1, noting that the recesses are configured for draining water from the upper face), each recess being circularly shaped (see figure 1 and 9:20-22), the recesses being positioned in a plurality of rows (see id.), each row extending from proximate each of the edges to proximate to each of the opposed edges of the ramped plate (see figure 1), the opposed edges and a terminal edge of the ramped plate are rounded. See generally figures.
see Waddell at figure 1; Hootman at figure 3; Bagnall at figure 3), the plurality of rows extending form proximate to opposed edges of the second plate (see Waddell at figure 1; Hootman at figure 3; Bagnall at figure 3), as taught by Waddell, in order to provide toehold perforations that the animal may grasp as it climbs up the device. See Waddell at 9:12-25 and 9:26-36.
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Hootman as modified by Bagnall, Neaves, Woodruff, and Henderson to have opposed edges and a terminal edge of the second plate to be rounded, as taught by Waddell, in order to prevent injury to an animal jumping or slipping off the second plate. In the event Waddell does not teach the claim limitations, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Hootman as modified by Bagnall, Neaves, Woodruff, and Henderson to have opposed edges and a terminal edge of the second plate to be rounded for the same reasons as discussed above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/LISA L TSANG/           Primary Examiner, Art Unit 3642